Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indicated allowability of claim 10 is withdrawn in view of the newly discovered reference(s) to Zhang.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No. US 2020/0185521 A1, hereinafter Zhang) and further in view of Wu et al. (Pub No. US 2019/0172946 A1, hereinafter Wu).
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (Pub No. US 2020/0185521 A1, hereinafter Zhang).
With regards to claim 8, Zhang teaches a semiconductor device comprising: 
a first trench insulating film disposed on a substrate (see Fig. 2D, first trench insulating film 124b); 

a drain region disposed between the first trench insulating film and the second trench insulating film (see Fig. 2D, drain region 134); 
a drift region disposed to surround the first trench insulating film and the drain region (see Fig. 2B, 2D, drift region 150 present surrounding 124b and drain region 134); 
a body region disposed to be in physical contact with the drift region (see Fig. 2B, 2D, body region 140 in physical contact with drift region 150); 
a source region disposed in the body region (see Fig. 2D, source region 132); 
a gate electrode disposed to overlap the first trench insulating film (see Fig. 2D, gate electrode 120);
a first interlayer insulating film (see ¶37, ¶38, PMD 190 present on the substrate); 
a second interlayer insulating film disposed on the first interlayer insulating film (see ¶37, ¶38, IMD layer on top of PMD layer 190); and 
a contact plug disposed through the first interlayer insulating film and the second interlayer insulating film, wherein the first interlayer insulating film is in direct contact with the substrate (see ¶37, ¶38, contact plug 195 penetrating through both layers, PMD layer 190 in direct contact with substrate 105).
Zhang, however, is silent teaching:
a silicide film disposed on the drain region; and 4Application No. 16/428,022 
a non-silicide film disposed between the first trench insulating film and the drain region.

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a silicide block between the LOCOS and the drain layer in order to prevent metal silicide formation at the boundary between LOCOS and the drain layer, thus preventing potential cross-contamination of circuitry as taught by Wu.

	With regards to claim 9, Zhang teaches the semiconductor device of claim 8, further comprising: 
a well region of a first conductivity type disposed to surround the body region and the drift region (see Fig. 2D, well 160); and 
a deep well region of a second conductivity type disposed to surround the well region (see Fig. 2D, deep well region 165).

With regards to claim 11, Zhang teaches the semiconductor device of claim 8, wherein the first and second trench insulating films are trench-type insulating films (see Fig. 2D, first and second trench insulating films 124b and 110 are trench-type).

With regards to claim 12, Zhang teaches the semiconductor device of claim 8, wherein the first trench insulating film is a local oxidation of silicon (LOCOS) oxide film, and the second trench insulating film is a trench-type insulating film (see Fig. 2D, first trench insulating film 124b is LOCOS and second trench insulating film 110 is trench-type insulating film).
	
Allowable Subject Matter
Claims 1-7, 13-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML